Citation Nr: 0711773	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  03-30 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD).

REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel







INTRODUCTION

The veteran had active service from October 1963 to October 
1967.  The veteran served in combat and was awarded the 
Purple Heart and Bronze Star.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board remanded this matter for additional development in 
July 2005.


FINDINGS OF FACT

1.  The manifestations of the veteran's PTSD include 
intrusive thoughts of combat experiences and sleep 
disturbances.  

2.  GAF scores over the period of this appeal have ranged 
from 70 to 75.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for PTSD have not been met.  38 U.S.C.A. § 1155, 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In a November 2002 letter, the RO notified the veteran of the 
evidence required to substantiate a claim for an increased 
rating.  This letter explained VA's duty to assist with the 
development of the veteran's claim and stated what evidence 
VA would be responsible for obtaining and what evidence VA 
would assist the veteran in obtaining.  The veteran was 
advised to submit any relevant evidence in his possession.

Following the Board's remand of this case in August 2005, the 
veteran was again provided with notice of the evidence 
required to establish entitlement an increased rating  and 
advised of VA's duty to assist with his claim.

The Board finds that the requirements of the duty to notify 
have been satisfied in this case.  All that the VCAA requires 
is that the duty to notify is satisfied and that claimants 
are given the opportunity to submit information and evidence 
in support of their claims. Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also, 38 C.F.R. § 20.1102 (harmless error). 
As noted above, because each of the four content requirements 
of a VCAA notice has been fully satisfied in this case, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.

B.  Duty to Assist

The RO made reasonable efforts to assist the veteran.  The 
relevant medical records have been obtained and associated 
with the claims file.  The veteran was afforded VA 
examinations in June 2003 and in November 2005, and reports 
of those examinations are of record.  

In the July 2005 remand, the Board requested that the RO 
undertake additional development to obtain outstanding Vet 
Center and VA medical records and to obtain another VA 
examination.  The RO has complied with the remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the Board concludes that the duty to assist has 
been satisfied.

II.  Analysis of Claim

The veteran asserts that a higher initial rating should be 
awarded for his service-connected PTSD.  In his brief 
submitted in support of this appeal, the veteran contends 
that his symptoms, including nightmares, insomnia, intrusive 
thoughts and startle response, warrant a rating higher than 
the 10 percent initially awarded.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate or "staged" 
evaluations may be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119, 125-126 (1999).  In other cases, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the current 
level of impairment, it is thus essential that the disability 
be considered in the context of the entire recorded history.  
38 C.F.R. § 4.1 (2006).

In this case, the RO has evaluated the veteran's PTSD 
pursuant to Diagnostic Code (DC) 9411, which is governed by 
the General Rating Formula for Mental Disorders (formula).  
The formula provides for a 100 percent evaluation requires 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with period of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 50 percent evaluation is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 30 percent rating, is warranted where the 
disorder is manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).

According to the GAF scale in DSM IV, a score of 31 to 40 
reflects some impairment in reality testing or communication 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood and an inability 
to work.  A score from 41 to 50 reflects serious impairment 
in social and occupation functioning including an inability 
to keep a job.  A score from 51 to 60 reflects moderate 
symptoms or moderate difficulty in social, occupation or 
school functioning.  A GAF score of 61 to 70 denotes some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships. Id., at. 47.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A score of 
71 to 80 reflects symptoms that are transient and expectable 
reactions to psychosocial stressors and no more than slight 
impairment in social, occupational or school functioning.

Although some of the veteran's recorded symptoms are not 
specifically provided for in the ratings schedule (e.g., such 
symptoms as nightmares), the symptoms listed at 38 C.F.R. § 
4.130 are not an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The evidence in this case includes VA outpatient medical 
records, outpatient treatment reports from the Dallas Vet 
Center and reports of VA examinations.  
Treatment reports from the Dallas Vet Center, dated from 1986 
to 1987 show that the veteran was seen on an outpatient basis 
on several occasions.  He reported feelings of guilt related 
to his experiences in Vietnam and depression related to being 
separated from his wife. 

VA outpatient treatment records dated in May 2001 show that 
the veteran was seen as an outpatient with complaints of 
insomnia, anxiety and poor appetite.  A VA physician assessed 
anxiety.

The veteran underwent a VA psychiatric examination in June 
2003.  The examiner noted that the veteran served in Vietnam 
as a hospital corpsman.  The veteran's history included 
receiving a gunshot wound to the back and being hospitalized 
for two months following that injury.  The examiner noted 
that the veteran worked as a computer operator and computer 
programmer following service.  The veteran reported that he 
was last employed in May 2001 and that he chose to terminate 
his position when the company moved out of state rather than 
to re-locate.

The examiner noted the veteran's social history.  The veteran 
reported that he has been divorced four times and has two 
grown children.  The veteran reported that he lived with his 
girlfriend.  He reported he was active socially in the VFW 
and  that he enjoyed playing pool and riding his motorcycle.  
The examination report reflects that the veteran reported 
that he enjoyed life and was not depressed.  The veteran 
reported that he was not currently under psychiatric 
treatment.  He stated that he did have recurrent 
recollections of combat experiences and that he sometimes had 
a startle response to noise.  He occasionally had dreams of 
combat experiences.

The examiner opined  that the veteran did not appear to be 
socially impaired.  The veteran was neatly groomed and was 
oriented to person, place, time and situation.  He spoke at a 
normal rate and volume, and his answers were logical, 
relevant and coherent.  His affect was flexible and 
appropriate.  The veteran reported trouble sleeping.  He 
denied suicidal thoughts.  The veteran did report having 
thoughts of homicide but no plans to hurt anyone.  The 
examiner noted a history of alcohol use.  The veteran 
reported drinking 12 beers a day and occasionally smoking 
marijuana.  He had a history of DWI charges in 1983, 1986 and 
1996.    

The examiner rendered an Axis I diagnosis of PTSD, mild, 
nicotine dependence, alcohol dependence and cannabis abuse.  
The examiner deferred Axis II diagnosis.  The examiner 
rendered an Axis III diagnosis of cough, diagnosed esophageal 
reflux disorder and hemorrhoids.  The examiner noted an Axis 
IV diagnosis of a history of wounds in military combat and 
four divorces.  The examiner assigned a GAF of 70.

The veteran underwent a VA psychiatric examination in 
November 2005.  The examiner indicated review of the claims 
file and interviewed the veteran.  The veteran reported 
smoking about three packs a day and drinking six beers a day.  
The examiner opined that the veteran had reported almost 
twice as much drinking at his previous VA examination.  The 
veteran reported some marijuana use but stated that he was in 
complete remission at the time of the examination.  He 
reported that his last employment was in May 2001 and ended 
when the computer company he worked for moved to a different 
state.  The veteran reported participating in a motorcycle 
club.   The veteran related that he had problems with 
communication, alienating others and low self-esteem.  He 
complained of nervousness and anxiety. 

The examiner noted that the veteran was neatly dressed, was a 
good conversationalist and participated in the examination 
cheerfully. The examiner observed that the veteran was well-
oriented and had good contact with outside reality.  In an 
addendum to the examination report, the examiner noted a 
history of four failed marriages, which he opined were 
indicative of poor social adjustment.  The examiner rendered 
an Axis I diagnosis of PTSD, mild to moderate, no cognitive 
impairment.  The Axis II diagnosis was non-specific 
personality disorder.  The examiner assigned a GAF of 70 to 
75.  The examiner opined that the veteran did not have any 
mental problems that would prevent him from working and that 
he is capable of maintaining employment.  The examiner opined 
in an addendum that the veteran's four failed marriages after 
service indicated poor social adjustment.

The Board has carefully reviewed the evidence discussed above 
and finds that the evidence does not support a rating in 
excess of 10 percent for the veteran's PTSD.  As noted above, 
the next highest rating of 30 percent is warranted when there 
is evidence of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks; chronic sleep impairment and mild memory loss. 

VA examination reports indicate that the veteran's PTSD 
symptoms consist primarily of sleep disturbances and 
intrusive memories of combat.  The physician who examined the 
veteran in 2005 characterized these symptoms as mild to 
moderate.  During the 2003 and 2005 VA examinations, it was 
noted that the veteran is well-oriented and able to 
communicate.  GAF scores assigned to the veteran have ranged 
from 70 to 75.   The veteran has reported during VA 
examinations that he enjoys life, is active socially and 
lives with his girlfriend.  The Board finds it significant, 
that while the veteran reports he has not worked since 2001 
and is not looking for work,  the VA physician who examined 
the veteran in 2005 opined that the veteran is capable of 
maintaining employment.  Given these findings, the Board 
concludes that there is a preponderance of the evidence 
against the veteran's claim for an increased rating for PTSD.  
In reaching this determination, the Board has considered the 
applicability of the "benefit-of-the-doubt" doctrine.  
However, as there is a preponderance of the evidence against 
the veteran's claim for an increased rating, the veteran may 
not be afforded the benefit of the doubt.


ORDER


An initial rating in excess of 10 percent for PTSD is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


